Exhibit 99(b) Page 1 of 9 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THE THREE MONTHS ENDED APRIL 28, 2, 2012 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED Amounts Percent of Sales April 28, April 29, % Over April 28, April 29, (Under) Net sales $ ) % % 100.0 % Cost of sales ) % % 81.9 % Gross profit ) % % 18.1 % Selling, general and administrative expenses ) % % 10.6 % Income from operations % % 7.5 % Interest expense ) % % 0.3 % Interest income ) ) )
